CEDARBURG, Chief Judge:
Appellant was convicted by general court-martial with members, of assault with a dangerous weapon in violation of Article 128, UCMJ, 10 U.S.C. § 928. The court sentenced him to a bad conduct discharge, confinement at hard labor for one year and reduction to pay grade E-l. The convening authority approved the findings and sentence.
Appellant asserts that the military judge prejudicially erred in admitting into evidence statements made by appellant in violation of Article 31, UCMJ. We agree and reverse.
On 5 November 1975, a woman employee of a naval weapons facility was cut with a knife in the parking lot adjacent to the Bachelor Civilian Quarters (BCQ) at that installation. A Naval Investigative Service Agent, Special Agent E. was summoned to investigate the incident. Along with Mr. P., the security officer of the facility, the agent interviewed the victim, several residents of the BCQ, and a guard at an interi- or guard station.
As a result of his interviews Special Agent E. was aware that the assailant was a male Caucasian in his twenties, slender and well built, approximately five feet nine inches tall, with light colored wavy shortcut hair, wearing jeans with no jacket. Several of the BCQ residents had seen a golden or yellow-colored van parked in the lot of the BCQ earlier that evening. One of them recalled seeing the same van parked in the BCQ lot on the preceding evening also. The guard on the interior guard station heard screams coming from the area of the BCQ shortly after 1900, the approximate time of the assault and a few minutes later passed a yellow van, whose driver appeared to be a male Caucasian, through the guard post towards a diving barge which was berthed at the “boat yard” portion of the facility. At that time of night it was necessary to pass through the interior guard post to reach the “boat yard.”
Special Agent E. and Mr. P. proceeded to the diving barge after interviewing the guard. A Master Chief aboard the barge confirmed that the owner of the yellow van parked in the parking area adjacent to the barge was in diver training and was at that time in the berthing compartment in his “rack.” Appellant was summoned to the galley where Special Agent E., Mr. P. and the Master Chief were waiting. Appellant appeared, wearing a pair of dungarees or jeans and fitted the general description of the assailant given by the victim.
During the entire period on the diving barge, no warning pursuant to Article 31, UCMJ or Miranda/Tempia was given to appellant. Special Agent E. averred that *1026he did not suspect appellant of the assault when he went aboard the barge to question him. He felt that appellant was possibly in the area of the assault and could provide information leading to the individual responsible. According to Special Agent E., only after talking to him as a possible witness and when he considered appellant to be evasive in his answers did he consider him to be suspect and thereafter obtain appellant’s permission to accompany him to the security office where warnings under Article 31 and Miranda/Tempia were given.
The information available to Special Agent E. at the time of, and the circumstances surrounding the initial questioning of appellant were such, that we conclude that the statements made by appellant to Special Agent E. were inadmissible because they were obtained in violation of his Article 31 rights.
Special Agent E. testified that he did not suspect appellant at the time of the initial interview. His testimony is not conclusive, however. It merely raises a factual issue. United States v. Gorko, 12 U.S.C.M.A. 624, 627, 31 C.M.R. 210, 213 (1962). The facts and circumstances known to the investigator in each case determines when a warning is required. If the interrogator had reasonable grounds to suspect that the person being questioned has committed an offense a proper warning against self-incrimination must be given. United States v. Anglin, 18 U.S.C.M.A. 520, 40 C.M.R. 232 (1969).
Special Agent E. was in possession of substantial incriminating information when he went to question appellant on the diving barge. The security officer who accompanied Special Agent E., although not in charge of the investigation, testified that when they went to the barge and when appellant was brought to the galley he considered him a “possible suspect.” On cross-examination he conceded, in response to a leading question, that he was not in possession of sufficient facts which would lead a reasonable man to believe that appellant had committed the offense. Laying aside the opinion of the fellow investigator, however, Special Agent E. was aware of the following facts:
1. A woman had been assaulted in the parking lot of the BCQ with a knife.
2. A golden or yellow van had been observed in the parking lot of the BCQ on the evening of the attack. It had been observed on the preceding evening also but was not known to belong to a resident.
3. An interior gate guard passed a yellow van, driven by a male Caucasian, from the portion of the station where the BCQ was located to the “boat yard” area shortly after the time of the assault after hearing screams from the area of the BCQ.
4. Entry into the “boat yard” area of the station at that time of night was possible only through that interior gate.
5. The victim identified the assailant as a male Caucasian in his twenties, slender but well built, about five feet nine inches tall with light colored, wavy, short-cut hair, wearing blue jeans.
6. The yellow van which the investigator ascertained belonged to appellant, was parked in the parking lot adjacent to the diving barge.
7. The assailant’s general description corresponded to appellant.
8. Appellant was dressed in dungarees or jeans when he reported to the barge galley for questioning.
These facts alone support an objective conclusion that the interrogator had reasonable cause to believe that appellant committed the offense he was investigating. The questions posed to appellant by the special agent on the diving barge makes suspect the investigator’s disclaimer of subjective suspicion. The questioning on the diving barge was accomplished before any warning was given. The exact order of questions is not established but the following questions were asked without any warning being given and support a conclusion that incriminating statements were being sought:
1. Whether appellant had been in the area of the BCQ that evening;
*10272. What clothes he had been wearing;
3. Whether he owned a knife;
4. Whether he would furnish the knife (which he did, before he and the investigators left the diving barge).
We are convinced, under the circumstances, that the interrogator had reasonable grounds for suspecting appellant and the questions asked were designed and geared to elicit a statement of incrimination. The warning requirements of Article 31 and Miranda/Tempia were thus applicable. See, United States v. Graham, 21 U.S.C.M.A. 489, 45 C.M.R. 263 (1972).
After appellant was taken to the security office, he was given Article 31 and Miranda/Tempia warnings. He was not, however, warned that his prior unwarned statement was inadmissible and could not be used against him. The subsequent incriminating statement he made after the warning was likewise inadmissible. United States v. Anglin, supra; United States v. Bennett, 7 U.S.C.M.A. 97, 21 C.M.R. 223 (1956). The presumptive influence of the first statement on the latter one in this case has not been overcome. United States v. Hundley, 21 U.S.C.M.A. 320, 45 C.M.R. 94 (1972). Significant factors bearing on whether the presumptive taint of the former interrogation had not been overcome are not present in this case. The second statement was taken a short time after the inadmissible statement was obtained on the diving barge. The interrogator was the same one who had elicited the inadmissible statement. The appellant never acknowledged that his subsequent incriminating admissions were uninfluenced by his prior admission. And, finally, the information and physical evidence in the form of the knife acquired during the unwarned first questioning provided a substantial basis on which to seek the subsequent statement. United States v. Seay, 1 M.J. 201 (1975).
We hold, therefore, that it was prejudicial error to admit the statements of the appellant made to Special Agent E. Reversal is required.
The findings and sentence are set aside. A rehearing may be ordered.
Judge MURRAY concurs.